Citation Nr: 1701764	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for a skin fungus/rash.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disorder (GERD) with gastritis.

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2014.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the record shows the Veteran initiated an appeal seeking service connection for hearing loss.  The Veteran withdrew his appeal for service connection for hearing loss in a December 2013 Report of General Information, so this matter is closed.

The issues of service connection for a skin fungus/rash, skin cancer, and bilateral knee disorders, and a higher rating for GERD with gastritis and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2.  BPH is not a disability presumed to be related to exposure to herbicides used in Vietnam, his prostate disorder did not manifest until decades after service, and there is no probative evidence that links it to service.

3.  The Veteran is not shown to have a current disability involving stomach ulcers.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by service, to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Stomach ulcers were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See July and October 2009 VA Letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment record and available post-service VA and non-VA treatment records have been associated with the claims file.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c) (4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran had VA examinations for GI disorders.  They are adequate to decide the claim.  The examinations included taking a history from the Veteran, a review of the record, and clinical findings.  

An examinations was not necessary to adjudicate the prostate claim.  There is no evidence of the claimed disabilities in service or of nexus evidence linking them to service.  Moreover, as discussed below, the Board finds that the Veteran's history of the in-service events was not credible and was inconsistent with the service treatment records.   Thus, the competent, credible and probative evidence fails to indicate that the Veteran may have had the claimed disabilities in service.  In the absence of such evidence as well as evidence suggesting an etiological relationship to service, an examination is not deemed warranted.

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A. Prostate Disorder

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f). 

A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period; therefore, exposure to Agent Orange or other herbicide agents is presumed.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).  The enumerated diseases are chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

The Veteran's post service treatment records show he has a current diagnosis of benign prostate hypertrophy (BPH).  See page 62 of Medical Treatment record - Government Facility received July 2009.  He contends that his prostate disorder is the result of being exposed to Agent Orange in Vietnam.

The Veteran does have a prostate disorder and his exposure to herbicide agents such as Agent Orange is presumed.  However, BPH is not one of the diseases listed in 38 C.F.R. § 3.309 (e) that is presumed to be related to herbicide exposure.  

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).  Indeed, the Veteran also asserted that his prostate disorder was treated during service when he was in Vietnam.  See Notice of Disagreement received June 2010.  

Special consideration is given when a veteran's service involves combat.  The Veteran's service personnel records and military occupational specialty (MOS) indicate he had combat service in Vietnam.  See Certificate of Discharge and page 25 of STR - Medical.  Therefore, U.S.C.A. § 1154 (b) must be considered.  Under this provision, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Id.; see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Despite the fact that the Veteran was seen for multiple complaints during service, his service treatment records do not contain any complaints, findings, or diagnosis of a prostate disorder.  See STR - Medical.  

Personnel records show the Veteran was in Vietnam from November 1968 to April 1969.  See pages 25 and 26 of STR - Medical.  There are many treatment records from a hospitalization for stomach problems and a personality disorder in Vietnam from March to April 1969, but there is nothing in these records to show he was treated for a prostate disorder or had any related complaints.  Examinations in March and April 1969 in particular contain no evidence of a prostate disorder.  See pages 45 and 58 of STR - Medical.

The Veteran has not presented satisfactory lay evidence of manifestations and treatment in service in light of the other evidence of record.

The Board finds the contemporaneous medical records to be more accurate and probative in determining in-service treatment than a statement made many decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  The evidence clearly shows that the Veteran sought out and received treatment for health complaints while he was in Vietnam.  It is certainly reasonable to conclude that there were would have been some type of record or report of prostate symptoms in service, to include in Vietnam, if such had occurred.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The earliest possible post service evidence of a prostate disorder is in July 1994 when the Veteran complained of having pain in the area of his low back to right groin and leg for 2 months.  His prostate was 2+ and firm.  See page 5 of Medical Treatment Record - Non-Government Facility, received October 2009.  

In September 1996, he complained of burning urination and mid back pain.  His prostate was 2+ and tight.  In April 1997, the Veteran complained of prostate pain.  His prostate was 3+ and tight.  See page 5 of Medical Treatment Record - Non-Government Facility received October 2009.

A July 2002 private treatment records shows he was treated for prostatitis.  See page 15 of Medical Treatment Record - Non-Government Facility received October 2009.

BPH was diagnosed in April 2003.  See page 16 of Medical Treatment record - Government Facility received in July 2009.

In light of these records, there is no probative evidence showing that the Veteran had a prostate disorder in service or for at least 25 years after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  There is also no medical evidence suggesting a nexus between the claimed disorder and the Veteran's military service, to include herbicide exposure.  Thus, only 1 of the 3 elements needed to establish service connection has been met.

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder.

Consideration has been given to the Veteran's personal assertions that his prostate disorder is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his prostate disorder, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, service connection is denied.

B.  Stomach Ulcer

The Veteran contends in his June 2010 Notice of Disagreement that his stomach ulcers manifested in service and that they are still present.  

His service treatment records do show he was hospitalized in Vietnam in March and April 1969 for stomach problems.  The records initially indicated he had, among other things, a stomach ulcer noted at different times to be a duodenal or peptic ulcer, but the final diagnosis was peptic ulcer disease with no ulcer formation.  See pages 5, 29, 47 of STR - Medical.

While the records above indicate he did have the claimed disability in service, the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289  (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

Here, the Veteran's post service treatment records reflect a diagnosis of GERD, which is a service-connected disability, but contain no evidence of stomach ulcers.  

The Veteran had upper GI series in March 2004, October 2006, and January 2008 that contained no evidence of stomach ulcers.  See pages 1 to 3 of Medical Treatment record - Government Facility received June 2010.

The only diagnoses made on the May 2010 VA examination of the stomach and duodenum were GERD and gastritis.  See page 5 of VA Examination received May 2010.  Similar findings are shown on the December 2011 VA examination and indicate a recent upper GI was also negative for an ulcer.  Notably, the clinician commented that there was never confirmation of actual peptic ulcers in service treatment records or in subsequent upper GI series that have been performed.  See pages 9 to 15 of VA Examination received December 2011.  

Even a more recent upper GI series in January 2012 contains no evidence of stomach ulcers.  See page 159 of CAPRI records received December 2014. 

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in a diagnosis of stomach ulcers; instead they have been found to be symptoms of service-connected GERD with gastritis.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a prostate disorder is denied.

Service connection for stomach ulcers is denied.





	(CONTINUED ON NEXT PAGE)



REMAND

Skin Fungus/Rash/Cancer

The Veteran contends he has a skin fungus related to his military service.  

In May 2010, the Veteran was afforded a VA examination in which the clinician diagnosed dermatitis and opined it is less likely than not related to service.  The rationale was that the only skin condition noted in service was tinea versicolor, which is an acute self-limiting condition.  

The Board finds that the May 2010 opinion is inadequate.  Although the Veteran was diagnosed with tinea versicolor on his chest in April 1969, his service treatment records also show he was given bacitracin ointment to treat lesions between his toes in March 1969.  Since no diagnosis was provided for this earlier outbreak, it is unclear if it the same skin disorder that was diagnosed the following month on his chest.  Further, as the Veteran was provided a skin examination, that examinations should have included an opinion with respect to his skin cancer claim.

The Veteran's post service treatment records show that in addition to dermatitis, he has also had diagnoses of xerosis, possible notalgia paresthetica, possible eczema, and probable tinea.  See page 24 of Medical Treatment Record - Government Facility received July 2007, page 8 of Medical Treatment record - Government Facility received May 2011, and pages 29 and 165 of CAPRI records received December 2014.  

Given that both the description of and treatment for the skin disorder on the feet noted in March 1969 is different than the skin disorder on the chest in April 1969, it is possible that the Veteran had two different conditions.  Since the VA examiner did not appear to be aware of the March 1969 lesions and the Veteran has several different current skin disorders, the opinion is not adequate to decide the claim.  Thus, a supplemental opinion is needed.


Bilateral Knee Disorders

The Veteran currently has a diagnosis of bilateral knee arthritis.  He contends that he injured his knees while in Vietnam.  Although there is no mention of an injury in service, his service treatment records show that when he was hospitalized in Vietnam in April 1969, he was given medication for arthritic type pain in the right leg.  See page 34 of STR - Medical.  Although the record does not specifically state it included the right knee, it is sufficient to trigger the need to obtain an examination and opinion.

GERD with Gastritis

The Veteran is seeking an initial rating in excess of 10 percent for his GERD with gastritis.  The last examination he had to evaluate the severity of his disability was in December 2011.  Although the Veteran has not specifically reported a worsening of his symptoms, an October 2013 VA medical record shows treatment for anemia, which is a symptom associated with a higher rating under Code 7346.  Thus, a contemporaneous examination is needed to obtain current findings. 

PTSD

In a Statement in Support of Claim received in June 2011, the Veteran indicated that his PTSD had worsened.

In a May 2012 rating decision, the RO increased the rating to 70 percent, effective June 13, 2011.

In a December 2012 substantive appeal, the Veteran included his PTSD, which should have been construed as a timely filed notice of disagreement.  

Thereafter, the RO increased the rating for PTSD to 100 percent, effective September 23, 2014.  See Rating Decision - Narrative received June 2015.

This rating decision only represents a partial grant of the claim, since the claim for a higher rating was received in June 2011.  Consequently, he should have been issued a statement of the case (SOC) applicable to the period pertinent to the appeal prior to September 23, 2014, but was not.  The Board must to remand this issue to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26 (d), 19.29 (2016).  See also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should provide the Veteran and his representative an SOC addressing the issue of entitlement to a higher rating for PTSD.

2.  Schedule the Veteran for a skin examination to determine whether he has a current skin disorder related to his military service.  The entire electronic claims file (VBMS and Virtual VA) and a copy of this remand must be made available to the examiner in conjunction with the examination.  The clinician must note that the records were reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the examination and review of the records, the clinician must offer an opinion regarding each currently skin disorders diagnosed during the pendency of the appeal.  The opinions should include the Veteran's squamous cell carcinoma, dermatitis, tinea, xerosis, eczema, and notalgia paresthetica in additional any different diagnosis made on examination.

* The clinician must opine whether any of the identified skin disorders at least as likely as not (50 percent or greater probability) had its onset during service or is otherwise related to service, to include presumed exposure to Agent Orange.  The clinician is advised that the Veteran was treated for unidentified skin lesions between his toes with bacitracin ointment in March 1969 and was treated for tinea versicolor in April 1969.  In rendering these opinions, the clinician must also take into account the May 2009 correspondence from the Veteran's wife that states he has been treated for his skin problem since the 1960s.

b. All opinions should be accompanied by adequately explained rationale.

c. If the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, then he or she must support that conclusion with a full and complete explanation as to why.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Also schedule the Veteran for an appropriate VA examination for the purpose of ascertaining whether the Veteran's bilateral knee disorder is related to service.  The entire electronic claims file (VBMS and Virtual VA) and a copy of this remand must be made available to the examination in conjunction with the examination.  The clinician must note that the records were reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the examination and review of the records, the clinician must opine as to the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis had its onset during service, manifested within 1 year of separation from service, or is otherwise related to service?

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee arthritis had its onset during service, manifested within 1 year of separation from service, or is otherwise related to service?

b. In rendering these opinions, the clinician is advised that even though there is no documentation of such, the Veteran is competent to report that he injured both knees in Vietnam, and that an April 1969 service treatment record shows he was treated for arthritic-like right leg pain in Vietnam.  

c. All opinions should be accompanied by adequately explained rationale.

d. If the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, then he or she must support that conclusion with a full and complete explanation as to why.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the current nature and severity of his service-connected GERD with gastritis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should review the Veteran's claims folder and a copy of this remand in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  The examiner must provide all information associated with GERD and gastritis that is required for rating purposes.

5.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


